546 So. 2d 1145 (1989)
Wanda JACKSON and Department of Health and Rehabilitative Services, Appellants,
v.
Reginald Jerome POWELL, Appellee.
No. 88-2093.
District Court of Appeal of Florida, Third District.
July 25, 1989.
Melvin A. Rubin, for appellants.
Reginald Jerome Powell, in pro. per.
Before NESBITT, BASKIN and COPE, JJ.
PER CURIAM.
We reverse the order modifying a child support obligation because there was no pleading or motion filed requesting such modification which would have afforded the appellant adequate and proper notice of *1146 the requested relief. E.g., Pace v. Pace, 471 So. 2d 680 (Fla. 3d DCA 1985); Sweetland v. Gauntlett, 460 So. 2d 570 (Fla. 3d DCA 1984); Valdes v. Valdes, 460 So. 2d 569 (Fla. 3d DCA 1984). The trial court may not circumvent such required pleadings by ordering a child support modification on its own motion, see Koken v. Neubauer, 374 So. 2d 49 (Fla. 3d DCA 1979), unless proper notice is given so that the opposing party has a fair opportunity to oppose the motion.
Reversed.